NO. 12-15-00165-CV

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

TREY BECK, INDIVIDUALLY AND AS                            §   APPEAL FROM THE 217TH
EXECUTOR OF THE ESTATE OF
HAYDEN RUSSELL, DECEASED

V.                                                        §   JUDICIAL DISTRICT COURT

DALE BLANTON RUSSELL AND
LORETTA KINGSLEY,
APPELLEES                                                 §   ANGELINA COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record. The trial court’s
judgment was signed on May 8, 2015, and Appellant timely filed a notice of appeal. The clerk’s
record was due on September 8, 2015. On September 9, 2015, this court notified the trial court
clerk that the record had not been filed. The clerk responded on October 7, 2015, by filing a
motion for extension of time to file the clerk’s record. In the motion, the clerk stated that the
reason for the delay in filing was that Appellant had not made a claim of indigence and had failed
to either pay or make arrangements to pay for the preparing of the clerk’s record. On that same
date, this court informed Appellant that, pursuant to rules of appellate procedure 37.3(b) and
42.3(c), the appeal would be dismissed unless proof of full payment to the clerk was provided to
this court no later than October 19, 2015.
         The October 19, 2015 deadline has now passed, and Appellant has neither provided proof of
full payment nor otherwise responded to this court’s notice. Accordingly, the appeal is dismissed.
See TEX. R. APP. P. 37.3(b), 42.3(c).
Opinion delivered October 21, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                     (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2015


                                         NO. 12-15-00165-CV


                  TREY BECK, INDIVIDUALLY AND AS EXECUTOR
                 OF THE ESTATE OF HAYDEN RUSSELL, DECEASED
                                   Appellant
                                      V.
                DALE BLANTON RUSSELL AND LORETTA KINGSLEY,
                                   Appellees


                                Appeal from the 217th District Court
                     of Angelina County, Texas (Tr.Ct.No. CV-01158-12-02)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.